Citation Nr: 0032123	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for low 
back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 1984 
and from October 1987 to March 1994.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal of an August 
1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which reduced 
the evaluation for the veteran's low back disability from 20 
to 10 percent.


FINDING OF FACT

The August 1998 rating decision reducing the evaluation for 
the veteran's low back disability to 10 percent was based on 
a May 1998 VA examination report, which is not adequate for 
rating purposes and does not establish that the veteran's low 
back disability had improved.


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for low back 
disability, effective the date of reduction, is warranted.  
38 C.F.R. § 3.344 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for low back 
disability in a March 1995 rating decision, which also 
evaluated the disability as 10 percent disabling.  The 
veteran's claim for an increased evaluation for low back 
disability was granted in a rating decision of June 1996, 
which evaluated the disability as 20 percent disabling from 
March 26, 1996.

A VA examination of the veteran was performed in May 1998 to 
determine if there had been any change in the degree of 
severity of the service-connected low back disability.  Based 
upon the results of this examination, the RO entered a June 
1998 rating decision in which it proposed to reduce the 
evaluation for the veteran's low back disability to 10 
percent.  In the August 1998 rating decision on appeal, the 
RO reduced the evaluation to 10 percent, effective November 
1, 1998.

The provisions of 38 C.F.R. § 3.344(a)(b) are not applicable 
in this case since the 20 percent evaluation for the 
veteran's low back disability was in effect for less than 5 
years.  Never the less, an examination report may not serve 
as a basis for reducing an evaluation in effect for less than 
5 years if it does not disclose improvement in the 
disability.  38 C.F.R. § 3.344(c).  The May 1998 VA 
examination report includes no assessment of functional loss 
due to pain, weakness, excess fatigability, or 
incoordination.  Moreover, it includes no assessment of 
functional loss on repeated use or during flare-ups.  
Therefore, it is not adequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  This 
inadequate examination report did not establish improvement 
in the veteran's low back disability.  Therefore, restoration 
of the 20 percent evaluation, effective the date of the 
reduction, is warranted.

The evidence currently of record is not adequate for the 
purpose of determining whether an evaluation in excess of 20 
percent would be warranted for the veteran's low back 
disability.  However, the Board has determined that the issue 
of entitlement to an evaluation in excess of 20 percent is 
not on appeal.  In this regard, the Board again notes that 
the rating decision on appeal followed a VA examination 
performed to determine if there had been any change in the 
degree of severity of the veteran's low back disability.  The 
rating decision was not in response to a claim from the 
veteran for an increased evaluation for the low back 
disability.  Moreover, in his notice of disagreement and 
substantive appeal, the veteran has made it clear that the 
only benefit sought on appeal is restoration of the 20 
percent evaluation.  On no occasion has he indicated that the 
disability warrants an evaluation in excess of 20 percent.  








ORDER

Restoration of a 20 percent evaluation for low back 
disability, effective the date of reduction, is granted.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

